DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant has amended the limitations to include “obtain a probability of a collision between the first vehicle and the second vehicle, by applying the state data including the first driving state and the second driving state to the data recognition model” and “udate the data recognition model by using, as training data, the obtained state data and the probability of the collision between the first vehicle and the second vehicle”.  This newly added recitation does not appear to have support in the disclosure as originally filed.  Although the Specification does state “[r]easoning/prediction is a technique for logically determining and then reasoning and predicting information and includes knowledge/probability-based reasoning” it is does not appear that the Applicant was in possession of the invention as now claimed.  Accordingly, the newly amended claim language appears to constitute new matter.   
As per claim 13, the Applicant has amended the claim with coordinate language as that described in the paragraph supra.  As such, claim 13 is rejected under 35 U.S.C. § 112(a) under the rationale underpinning the rejection of claim 1 as applied mutatis mutandis.
As per claims 2-12 and 14-19, each claim is rejected as including the limitations of the rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“train a data recognition model to predict collisions between vehicles, by using, as training data, driving states respectively corresponding to a plurality of vehicles”, “ obtain a probability of a collision between the first vehicle and the vehicle, by applying the state data including the first driving state and the second driving state to the data recognition model”, and “update the data recognition model by using, as training data, the obtained state data and the probability of the collision between the first vehicle and the second vehicle”.
These limitations are akin to  Mental Processes as:
Using driving state data to predict collisions, obtaining probability of such collisions, and updating a data model based upon obtained data and probabilities are essentially the same as a human mind performing an observation, evaluation of data or casting judgement.  
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which appears to undertake data gathering processes that are then subject to judgment and evaluations such that probabilistic solutions to updating a model may be carried out.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(1).   The additional elements in the claim do not integrate the recited exception into a practical application as the claim does not pertain to an improvement to the functioning of a computer or to another technology.  The Applicant has not demonstrated that the claim improves the relevant existing technology. As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“sensor”, “memory”, and “at least one processor”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
“obtain state data, via the sensor, including a first driving state of a first vehicle and a second driving state of a second vehicle in a vicinity of the first vehicle while the first vehicle is being driven”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A)).
“the data recognition model is an artificial intelligence model”
“artificial intelligence model” is claimed in a merely generic manner with such a high level of generality that it does not constitute significantly more than the abstract idea itself.  (see MPEP 2106.05 (d)(II), i.e. an operation such as hybridizing a gene probe Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247).
This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-12 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
As per claim 13, the pending claim recites essentially the same limitations as claim 1 rejected under 35 U.S.C. § 101 supra.  Claim 13 differs from claim 1 in that as a method, it is directed to a statutory category of patent eligible subject matter.  However, claim 13 recites the same judicial exceptions as claim 1 and some of the same additional limitations which do not constitute significantly more than the abstract idea.  Further, claim 13 lacks the recitation of the generic hardware as included in claim 1.  Accordingly, claim 13 is directed toward non-patent eligible subject matter in accordance with the rationale presented supra as applied mutatis mutandis.
Claims 14-19 do not add additional limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 15-16, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700) and Feldman (US 2014/0257686).
As per claim 1, Curlander teaches an electronic apparatus comprising:
           a sensor (Col. 3, lines 25-36);
a memory storing at least one instruction (173, Fig. 2); 
and at least one processor configured to execute the at least one instruction stored in the memory (160, Fig. 2, Col. 9, lines 61-65), 
wherein, by executing the at least one instruction, the at least one processor is further configured to: 
train a data recognition model to predict collisions between vehicles, by using, as training data, driving states respectively corresponding to a plurality of vehicles (Cols. 4-5, lines 56-11, Col. 5, lines 51-53, “vehicle status 155 can include speed and direction of a vehicle”, Cols. 12-13, lines 67-06),
obtain state data, via the sensor, based on detecting at least one of a driving state of a first vehicle (Col. 3, lines 25-36) and a driving state of a second vehicle in a vicinity of the first vehicle while the vehicle is being driven (Col. 3, lines 25-35 and Col. 10, lines 51-67, 25-36, particularly the fluidity of vehicle 105 as both the own and nearby vehicles and the collected data, also Col. 17, lines 3-8), and
obtain a probability of a collision between the first vehicle and the second vehicle, by applying the state data including the first driving state and the second driving state to the data recognition model (Col. 5, lines 3-11),
update the data recognition model by using, as training data, the obtained state data and the probability of the collision between the first vehicle and the second vehicle (Col. 4, lines 11-16, 46-55 and Col 5, lines 1-11 and Col. 15, lines 33-39 “the roadway management system 115 can identify the presence of other vehicles 105 on the roadway that may present a risk of an imminent collision based upon an analysis of imagery obtained from various cameras”, (emphasis added) lines 25-48, Cols. 15-16, lines 66-11, and Col. 17, lines “the autonomous vehicle controller … can obtain a state update … from the roadway management system…. The state update .. can include information from nearby vehicles … and external data sources accessible to the roadway management system … with which the vehicle state … can be updated.”, Col. 5, lines 3-11). 
Curlander, does not explicitly disclose the utilization of the term model with respect to the element being updated regarding a dangerous situation of the vehicle.  However, the portion of the cited reference indicates the utilization of an implicit model or environmental data to analyze the safety of a route based upon data detected at the vehicle or to provide data to vehicles based on updated received from data sensing sources.  It would have been obvious to modify Curlander with the ability to explicitly disclose the environmental data as a model to indicate the breadth and comprehensiveness of the information there included so as to appropriately inspire confidence in the manner in which an autonomous vehicle derives its control information for traversing an environment.
Curlander does not explicitly disclose that the data recognition model is an artificial intelligence model.  However, in a related invention, Feldman teaches the utilization of artificial intelligence models in carrying out predictive travel operations of a vehicle  ([0078] “the fusion of data is accomplished using [] artificial intelligence” “This information may be used, for example [] in deciding whether to change lanes in the event of a possible threat, such as a possible collision that may be avoided by a lane change”).  It would have been obvious to modify Curlander such that the data recognition model is an artificial intelligence model as such constitutes the application of a known technique to a known device, method, or improvement ready for improvement to yield predictable results in order to maximize the efficiency of the system through using modern computer processing techniques.

As per claim 3, Curlander teaches the electronic apparatus of claim 1, wherein the driving state of the first  vehicle comprises at least one of a driving speed (Col. 3, lines 25-33 also Col. 8, lines 51-52), driving acceleration (Col. 7, lines 12-16), or a driving direction of the first vehicle (Col. 4, lines 66, Col. 8, lines 51-52)).  

As per claim 4, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to obtain a captured image of the second vehicle driving in the vicinity of the first vehicle (175, Fig. 2).  Curlander does not explicitly disclose that by executing the at least one instruction, the at least one processor is further configured to: obtain second vehicle information of the second vehicle from the captured image, and obtain the state data further comprising the second vehicle information of the second vehicle.  However, Curlander does provide for an enablement where an inclusive traffic management system may collect state data from other vehicles (Col. 2, lines 35-38) which may be obtained utilizing system sensors for determining information of other vehicles utilizing camera sensors (Col. 3, lines 44-49).  It would have been obvious to modify Curlander to provide for enhanced data acquisition of nearby vehicles by an own vehicle rather than a remote traffic management system in order to allow for the ability for the vehicle based system to operate in a more reliable ad hoc manner in the instance that communication networks connecting the vehicle to the remote system are not available, thus ensuring a more reliable system.

As per claim 5, Curlander teaches the electronic apparatus of claim 1, wherein the sensor is further configured to detect a surrounding environment state comprising (Col. 3, lines 25-28): 
a state of a road on which the first vehicle is being driven, or a weather condition, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising the surrounding environment state (Col. 4, lines 60-63).  

As per claim 6, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to use the at least one data recognition model to determine driving guidance information regarding preventing the first vehicle from colliding with the second vehicle (Col. 5, lines 33-40). 

As per claim 8, Curlander teaches the electronic apparatus of claim 1.  Curlander does not explicitly disclose that executing the at least one instruction, the at least one processor is further configured to use the at least one data recognition model to determine a level of risk of the second vehicle driving in the vicinity of the first vehicle based on the obtained state data, and wherein the level of risk of the second vehicle affects the first vehicle.  However, Curlander does teach the evaluation of risk and imminence thereof based upon analysis of imagery (Col. 4, lines 3-16).  It would have been obvious to modify Curlander with the ability to explicitly determine a level of risk to determine if the nature of it passes a threshold of imminence whereby action must be taken by the system.

As per claim 9, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, the at least one processor is further configured to control a driving operation comprising at least one of a driving speed or a driving direction of the vehicle based on driving guidance information used regarding preventing the  first vehicle from colliding with the second vehicle (Col. 5, lines 41-53 see rationale supra regarding utilizing features of the roadway management system within an in vehicle unit).  

As per claim 10, Curlander teaches the electronic apparatus of claim 9, wherein, by executing the at least one instruction, the at least one processor is further configured to take over control of the driving operation from a driver.  (Col. 5, lines 41-53 see rationale supra regarding utilizing features of the roadway management system within an in vehicle unit).  Curlander does not explicitly disclose when a the probability of the collision between the first vehicle and the second corresponds to a threshold value.  However, it was well-known that a risk level may be determined through comparison of a determined value with a threshold.  It would have been obvious to modify Curlander with a threshold to compare a determined value with in order to ensure that a particularly distinguishable risk may be attenuated by the system through appropriate action.

As per claim 11, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, as the at least one processor is further configured to:  update the data recognition model by using, as training data, a driving guidance information regarding preventing first vehicle from colliding with the second vehicle333, and wherein the at least one processor is further configured to update the at least one data recognition model (Col. 12, lines 23-34).  

As per claim 12, Curlander teaches the electronic apparatus of claim 1, wherein, by executing the at least one instruction, as the at least one processor is further configured to update the data recognition model by using, as training data, state data obtained by combining a plurality of detected states (Col. 12, lines 23-34).  

As per claim 13, Applicant recites a method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale.

As per claim 15, Applicant recites a method having essentially the same limitations as claim 4 supra and is as such rejected under similar rationale.
 
As per claim 16, Applicant recites a method having essentially the same limitations as claim 6 supra and is as such rejected under similar rationale.

As per claim 18, Applicant recites a method having essentially the same limitations as claim 9 supra and is as such rejected under similar rationale.

As per claim 19, Applicant recites a method having essentially the same limitations as claim 12 supra and is as such rejected under similar rationale.



Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700) in view of Feldman (US 2014/0257686) as applied to claim 1 above (“Curlander”), and further in view of Isa (US 2018/0362053).

As per claim 2, Curlander teaches the electronic apparatus of claim 1, Curlander teaches that data can include data about occupants of a vehicle (Col. 9, lines 18-21).  Curlander does not explicitly disclose that the sensor is further configured to detect a state of a driver who drives the first vehicle, wherein the state comprises at least one of a facial expression, an eye direction, or an action of the driver, and wherein, by executing the at least one instruction, the at least one processor is further configured to obtain the state data further comprising a state of the driver.  However, in a related invention, Isa teaches the determination of state data comprising a state of a driver ([0029]) based upon eye direction ([0032]) and facial expression ([0033]). It would have been obvious to modify Curlander with the ability to monitor a driver’s physical properties in order to predict a portion of a vehicle’s instantaneous state in order to provide appropriate data related to the alertness of a driver and potential for averting a collision without automatic intervention.
As per claim 14, Applicant recites a method having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander (US 10,048,700) in view of Feldman (US 2014/0257686) as applied to claims 1 and 13 above (“Curlander”), and further in view of  Fletcher (US 2015/0258991).
As per claim 7, Curlander teaches the electronic apparatus of claim 1, Curlander does teach providing transmitting an alert to the vehicle if an imminent collision is likely (Col. 5, lines 8-11).  Curlander does not explicitly disclose that the apparatus further comprises a display and wherein by executing the at least one instruction, the at least one processor is further configured to display at least one of the probability of the collision between the first vehicle and the second vehicle or driving guidance information regarding preventing the first vehicle from colliding with the second vehicle.  However, in a related invention, Fletcher teaches the provision of a display for generating and displaying warning messages visible to the driver ([0032] “The display 22 provides a visual indication to the driver of each location where the collision probability is non-zero or greater than a predetermined threshold value”).  It would have been obvious to modify Curlander with the ability to display a the probability of collision in order to apprise occupants of a vehicle of looming danger and to allow for an appreciation of a necessary vehicle movement to avoid such circumstance.

As per claim 17, Applicant recites a method having essentially the same limitations as claim 7 supra and is as such rejected under similar rationale.


Response to Arguments
Applicant's arguments filed April 12, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
35 U.S.C. § 101
The instant Office Action includes rejections of all pending claims under 35 U.S.C. § 101.  While the rationale for the rejections is delineated supra, it is noted that the claims as amended by the Applicant have been accorded with a differing interpretation from the claim presently presented.  As the scope of the claims has changed along with the subject matter to which they are drawn, it has been necessary to reject each of claims 1-19 as being directed to something other than patent eligible subject matter.

35 U.S.C. §103 Rejection of Claims 1 and 13
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


35 U.S.C. §103 Rejections of Claims 3-12 and 15-19
The Applicant has not alleged any independent grounds of patentability for dependent claims 3-12 and 15-20, relying only upon their reliance upon allegedly patentable claims 1 and 13.  As such, the rejections of the instant dependent claims are likewise rendered final.

35 U.S.C. §103 Rejections of Claims 2 and 14
The Applicant has not alleged any independent grounds of patentability for dependent claims 2 and 14, relying only upon their reliance upon allegedly patentable claims 1 and 13.  As such, the rejections of the instant dependent claims are likewise rendered final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663